DETAILED CORRESPONDENCE
This Office action is in response to the application received January 8, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ZI et al (2020/0073238).
The claimed invention recites the following:
    PNG
    media_image1.png
    146
    667
    media_image1.png
    Greyscale

ZI et al anticipates the claimed invention at claim 1 wherein the photoresist composition comprises an organometallic compound a first solvent and a surfactant shown here having two hydroxyl groups:
    PNG
    media_image2.png
    225
    625
    media_image2.png
    Greyscale

Applicants are directed to paragraph [0069] wherein a crosslinking agent is reported which include the following:
    PNG
    media_image3.png
    177
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    286
    413
    media_image4.png
    Greyscale

Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select any of the crosslinking agents to formulate in the photoresist composition of ZI et al with the reasonable expectation of having a photoresist composition which have higher device density, higher performance and lower costs 
Claims 1,3, and 5-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SARMA et al (2015/0234272).
The claimed invention recites the following:

    PNG
    media_image1.png
    146
    667
    media_image1.png
    Greyscale

SARMA et al report metal oxide nanoparticles and a photoresist composition wherein the reported photosensitive resin composition comprising a metal oxide ligand containing nanoparticle is formulated in PGMEA, see paragraph [0126]:

    PNG
    media_image5.png
    202
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    196
    438
    media_image6.png
    Greyscale

This disclose anticipates the claimed photoresist composition comprising a metal structure comprising an organometallic nanoparticle, an organic densifier with C2 to C20 organic group and oxygen atoms and a solvent.
No claims above are allowed.
Claims 1,3, and 5-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by THACKERAY et al (6,696,624).
The claimed invention has been recited above and is included by reference.
THACKERAY et al anticipates the claimed invention at column 28, lines 29-46 wherein a formulation include a zirconium isobutyrate nanoparticles wherein formulated with ethyl lactate, and a photoacid generator, triphenylsulfonium triflate, see below:

    PNG
    media_image7.png
    311
    449
    media_image7.png
    Greyscale

No claims are allowed.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over THACKERAY et al (9,696,624) and SARMA et al (2015/034272) in view of MASUHARA et al (2012/0313058).
The claimed invention has been recited above and claims 10 and 17 are shown below:

    PNG
    media_image8.png
    145
    662
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    261
    686
    media_image9.png
    Greyscale

THACKERAY et al and SARMA et al are disclosed above and are included by reference.
THACKERAY et al disclose the use casting solvents in paragraph 23, lines 55-60 wherein the casting solvents can be used alone or in combination, see below:
    PNG
    media_image10.png
    409
    463
    media_image10.png
    Greyscale

SARMA et al lack the claimed C2 to C20 polyol recited in claims 10 and 17, however disclose a working example comprising PGMEA which is one of the casting solvents reported in THACKERAY et al.
MASUHARA et al report ultraviolet absorbent substance metal complex containing polymerizable monomers wherein the coating solvent include PGMEA and 1,3-propanediol as functional equivalents, see paragraph [0153] shown here:

    PNG
    media_image11.png
    222
    433
    media_image11.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having metal nanoparticles formulated with two solvents such as PGMEA and 1,3-propanediol with a photoacid and reasonably expect same or similar results for high sensitivity and high resolution as reported in THACKERAY et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZIMMERMAN et al (8,124,230) disclose nanoparticle containing composition and uses in immersion fluids. 
VOORTHUIJZEN et al (2019/0129301) report resist composition comprising a metal-containing nanoparticles and ligands formulated with any known solvent suitable for resist compositions, see paragraph [0031].
POUSTHOMIS et al (2019/0040313) report an encapsulated nanoparticle in an inorganic material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 17, 2022